Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Because claim 14 was omitted, misnumbered claims 15-22 been renumbered 14-21.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dane et al (US 7789723; cited by Applicant).  With respect to claims 4 and 19, Dane et al disclose a sailing vessel, configured for under water operation (note the Abstract, for example), with a submersible hull assembly 320, a keel 312 coupled to and extending upwards from the hull assembly and a wind catching assembly 306 coupled to (via 301) and extending upwards from the keel for propelling the hull .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane et al (US 7789723) in view of Petrovich (US 4610212; cited by Applicant). Dane et al do not disclose a pivot, a ballast, a ballast strut and room for an operator.  Petrovich discloses a sail vessel with a sail 8, a pivot 17, ballast 5, ballast strut 5 and room for an operator.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Dane et al with a pivot, ballast, ballast strut and room for an operator as taught by Petrovich improved control.  The combination combines known features to achieve predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane et al (US 7789723) in view of Buzzi (US 2015/0007761; cited by Applicant). Dane et al do not disclose an inflatable sail.  Buzzi discloses an inflatable sail.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Dane et al with an inflatable sail as taught by Buzzi improved sail profile control.  The combination combines known features to achieve predictable results.
Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dane et al (US 7789723) in view of Kryska et al (US 2005/0160958; cited by Applicant). Dane et al do not disclose a ballast tank.  Kryska et al disclose a ballast tank with compressed air.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device .
10. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
11. 	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 1002977. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are encompassed by the patented claims.
12. 	Claims 2 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 18 of prior U.S. Patent No. 10029773. This is a statutory double patenting rejection.
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Todter et al (US 10399652) shows a wing control.
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


STEPHEN AVILA
Primary Examiner
Art Unit 3617


/STEPHEN P AVILA/Primary Examiner, Art Unit 3617